Citation Nr: 1728843	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Air Force from September 1968 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary for proper development of the issue.  In June 2016 the Board remanded the Veteran's claim to obtain a VA examination.  It appears that the RO attempted to schedule the Veteran for a VA examination, but the Veteran did not cooperate with the scheduling.  The Board notes that the Veteran is entitled to a VA examination in this case, but that the duty to assist is a two-way street.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Nonetheless, in this instance the Veteran was told in January 2017 that a VA examination request would be submitted, and the RO did not schedule a VA examination or notify him that it was cancelled.  There is also no direct statement from the Veteran or his representative asking to cancel his VA examination.  Under these circumstances, the Board finds that he should be given another opportunity to reschedule his VA examination.  

Additionally, there is an indication that there may be outstanding treatment records from Malcolm Grow Medical Center at Andrews Air Force Base.  Therefore on remand with the Veteran's assistance the RO should attempt to solicit any outstanding treatment records for his claim.  


Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance obtain and associate with the record any outstanding treatment records, to include those from Malcom Grow Medical Center at Andrews Air Force Base for any period of time from through 2008.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.

Prior to being scheduled for a new VA examination, the Veteran should be informed that it is his responsibility to report for examination and to cooperate in the development of the claim, and that "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood, 1 Vet. App. at 193.  

On examination, the claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should identify any present respiratory disability, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disability began in service, was caused by service, or is otherwise related to service.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

3.  After all development has been completed readjudicate the issue of entitlement to service connection for asthma.  If any benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


